DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in grounds of the new rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 20, the limitations wherein entire upper and lower surfaces of the insulating member, opposing each other in a stacking direction of the first and second insulating layers and the insulating member, are covered with the first and second insulating layers, respectively is vague and indefinite.  If the upper and lower surfaces are a part of the insulating member; why is the applicant claiming entire upper and lower surfaces of the insulating member, opposing each other in a stacking and the insulating member? It appears to be two different components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP 2006-310716)(English translation) in view of Nakamura et al. (US 20150035634) and Park et al. (US 2016/0078998).
	Regarding claim 1, Kikuchi et al. (figures 5a-5g, pg 6 para 6-7 and pg 7 para 1-5) discloses a body (100) having a coil (34) and an insulating member (31) on which the coil is disposed (see figures 5a-5g); and external electrodes disposed on external surfaces of the body (pg 6 para 6-7 and pg 7 para 1-5); 
Kikuchi et al. (figures 5a-5g, pg 6 para 6-7 and pg 7 para 1-5) discloses the coil includes a top coil and a bottom coil disposed on a top surface and a bottom surface of the insulating member see figures 5d-5g)
Kikuchi et al. does not expressly disclose a multilayer structure comprising wherein first and second insulating layers are disposed on one surface of the insulating member and are made of a material different from a material of the insulating member, the insulating member and the first and second insulating layers constitute a multilayer structure, the coil includes a top coil and a bottom coil disposed on a top surface and a bottom surface of the multilayer structure, respectively, and the top and bottom coils are connected by a via penetrating through the top and bottom surfaces of the multilayer structure, wherein the top coil includes a first conductive layer in contact with the first insulating layer, and a second conducive layer directly disposed on the first conductive layer and having a thickness greater than a thickness of the first conductive layer, and
the second conductive layer is spaced apart from the first insulating layer.
Nakamura et al. (figures 1a-2 and para 0018-0040) discloses a multilayer structure comprising wherein first and second insulating layers (21/22) are disposed on one surface of the insulating member (10) and are made of a material different from a material of the insulating member (see para 0021-0022 disclose wherein the material make-up can be different), the insulating member and the first and second insulating layers constitute a multilayer structure (see figure 1a), the coil includes a top coil and a bottom coil disposed on a top surface and a bottom surface of the multilayer structure (see figure 1a), respectively, and the top and bottom coils are connected by a via see figure 1a), wherein the top coil includes a first conductive layer in contact with the first insulating layer (see figure 1a).
Park et al. (figure 10 and para 0033) discloses the second conductive layer is spaced apart from the first insulating layer.
Accordingly, it would have been obvious to one of ordinary in the art before the effective filing date of the applicant claimed invention to design wherein a multilayer structure comprising wherein first and second insulating layers are disposed on one surface of the insulating member and are made of a material different from a material of the insulating member, the insulating member and the first and second insulating layers constitute a multilayer structure, the coil includes a top coil and a bottom coil disposed on a top surface and a bottom surface of the multilayer structure, respectively, and the top and bottom coils are connected by a via penetrating through the top and bottom surfaces of the multilayer structure, wherein the top coil includes a first conductive layer in contact with the first insulating layer, and a second conducive layer directly disposed on the first conductive layer and having a thickness greater than a thickness of the first conductive layer as taught by Nakamura et al. to the inductive device of Kikuchi et al. so as to reduce the chances of a short circuit occurring while also improving characteristics of thermal and mechanical resistance.
Accordingly, it would have been obvious to one of ordinary in the art before the effective filing date of the applicant claimed invention to design the second conductive layer is spaced apart from the first insulating layer as taught by Park et al. to the 
Regarding claim 3, Nakamura et al. (figure 1a) discloses wherein entire upper and lower surfaces of the insulating member, opposing each other in a stacking direction of the first and second insulating layers and the insulating member, are covered with the first and second insulating layers, respectively.
Regarding claim 6, Nakamura et al. (para 0023) discloses wherein the first conductive layer is a copper (Cu) plating layer.
Regarding claim 10, Nakamura et al. (para 0021) discloses wherein the insulating member has a thickness ranging from 15 micrometers to 40 micrometers.
Regarding claim 11, Nakamura et al. (para 0021) discloses wherein the insulating member includes a polyimide material.
Regarding claim 12, Nakamura et al. (para 0022) discloses wherein each of the first and second insulating layers has a thickness ranging from 1 um to 25 um.
Regarding claim 13, Nakamura et al. (figure 2 and para 0021) discloses wherein a through-hole is disposed on the multilayer structure, spaced apart from the via, and filled with the encapsulant (see figure 2).

2.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP 2006-310716)(English translation) in view of Nakamura et al. (US 20150035634) and Park et al. (US 2016/0078998) in further view of Takai et al. (US 2009/0145766).
claim 2, Kikuchi et al. (figures 5a-5g, pg 6 para 6-7 and pg 7 para 1-5) discloses all the limitations as noted above but does not expressly discloses wherein the first and second insulating layers are made of an epoxy-novolac-based resin having a hydroxyl group.
Takai et al. (see figures 1a-1n) discloses a teaching wherein first and second insulating layers (3)(see para 0011 and para 0028-0032) are made of an epoxy-novolac-based resin having a hydroxyl group.
Accordingly, it would have been obvious to one of ordinary in the art before the effective filing date of the applicant claimed invention to design wherein the first and second insulating layers are made of an epoxy-novolac-based resin having a hydroxyl group as taught by Takai et al. to the inductive device of Kikuchi et al. so as to allow the inductive device to have improved characteristics of thermal, mechanical and chemical resistance.
Regarding claim 4, the modified inductive device Kikuchi et al. (figure 5a-5g and ) discloses a fourth conducive layer directly disposed on the third conductive layer and having a thickness greater than a thickness of the third conductive layer (see figure 5d-5g) but does not expressly discloses wherein the bottom coil includes a third conductive layer in contact with the second insulating layer the fourth conductive layer is spaced apart from the second insulating.
Takai et al. (see figures 1a-1n and para 0133) discloses a teaching wherein the bottom coil includes a third conductive layer (2/5) (see para 0131) in contact with the second insulating layer (3) the fourth conductive layer (7) is spaced apart from the second insulating (3).
.

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP 2006-310716)(English translation) in view of Nakamura et al. (US 20150035634) and Park et al. (US 2016/0078998) in further view of Cha et al. (US 2015/0270053).
Regarding claim 5, the modified inductive device Kikuchi et al. (figures 5a-5g, pg 6 para 6-7 and pg 7 para 1-5) discloses all the limitations as noted above but does not expressly discloses wherein among the first conductive layer includes at least one of nickel (Ni), niobium (Nb), molybdenum (Mo), and palladium (Pd).
Cha et al. (para 0063) discloses wherein among the plurality of conductive layers, the first conductive layer includes at least one of nickel (Ni), niobium (Nb), molybdenum (Mo), and palladium (Pd).
Accordingly, it would have been obvious to one of ordinary in the art before the effective filing date of the applicant claimed invention to design wherein the first conductive layer includes at least one of nickel (Ni), niobium (Nb), molybdenum (Mo), and palladium (Pd) as taught by Cha et al. to the inductive device of the modified inductive device Kikuchi et al. so as to allow the inductive device to have improve characteristics such as corrosion-resistant.

4.	Claim 19-21, 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20150035634) in view of Takai et al. (US 2009/0145766).
Regarding claim 19, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses a body (see figure 2) having a coil (33a) and an insulating member (10) on which the coil is disposed (see figure 2); and external electrodes (130/120) disposed on external surfaces of the body (see figure 2), wherein first and second insulating layers (21/22) are disposed on one surface of the insulating member in the body and another surface opposing the one surface, respectively, and are made of a material different from a material of the insulating member (see para 0021-0022 disclose wherein the material make-up can be different), the insulating member and the insulating layers constitute a multilayer structure (see figure 2), the coil includes a top coil and a bottom coil disposed on a top surface and a bottom surface of the multilayer structure, respectively (see figure 2), and the top and bottom coils are connected by a via (34) penetrating through the top and bottom surfaces of the multilayer structure (see figure 2).
Nakamura et al.does not expressly discloses wherein the first and second insulating layers are made of an epoxy-novolac-based resin having a hydroxyl group.
Takai et al. (see figures 1a-1n) discloses a teaching wherein first and second insulating layers (3)(see para 0011 and para 0028-0032) are made of an epoxy-novolac-based resin having a hydroxyl group.

Regarding claim 20, Nakamura et al. (figure 1a) discloses wherein entire upper and lower surfaces of the insulating member, opposing each other in a stacking direction of the first and second insulating layers and the insulating member, are covered with the first and second insulating layers, respectively.
Regarding claim 21, Nakamura et al. (figure 1a) discloses wherein the top coil includes a plurality of conductive layers, which includes a first conductive layer (31a) disposed on the insulating layers.
Regarding claim 23, Nakamura et al. (para 0023) discloses wherein the first conductive layer on contact with the first insulating layers is a copper (Cu) plating layer.
Regarding claim 25, Nakamura et al. (para 0021) discloses wherein the insulating member has a thickness ranging from 15 micrometers to 40 micrometers.
Regarding claim 26, Nakamura et al. (para 0022) discloses wherein each of the first and second insulating layers has a thickness ranging from 1 um to 25 um.

5.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20150035634) in view of Takai et al. (US 2009/0145766) in further view of Cha et al. (US 2015/0270053).
claim 22, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses wherein the first conductive layer in contact with the first insulating layer but does not expressly discloses wherein the first conductive layer is at least one of nickel (Ni), niobium (Nb), molybdenum (Mo), and palladium (Pd).
Accordingly, it would have been obvious to one of ordinary in the art before the effective filing date of the applicant claimed invention to design wherein the first conductive layer includes at least one of nickel (Ni), niobium (Nb), molybdenum (Mo), and palladium (Pd) as taught by Cha et al. to the inductive device of the modified inductive device Nakamura et al. so as to allow the inductive device to have improve characteristics such as corrosion-resistant.

6.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20150035634) in view of Takai et al. (US 2009/0145766) in further view of and Park et al. (US 2016/0078998).
Regarding claim 24, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses wherein the plurality of conductive layers further include a second conductive layer having a thickness greater than a thickness of the first conductive layer (see figure 1a).
Nakamura et al does not expressly discloses a second conductive layer on the first conductive layer.
Park et al. (figure 10) discloses the second conductive layer on the first conductive layer.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837